UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 20, 2010 Date of Report (Date of earliest event reported) Rovi Corporation (Exact name of registrant as specified in its charter) Delaware000-5341326-1739297 (State or other jurisdiction of(Commission(I.R.S. employer incorporation or organization)File No.)identification number) 2830 De La Cruz Boulevard Santa Clara, California 95050 (Address of principal executive offices, including zip code) (408) 562-8400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. Rovi Corporation (the “Company”) announced today that it has entered into a multi-year agreement with Apple Inc. whereby Apple shall license intellectual property from the Company.The specific terms of the license agreement are confidential. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rovi Corporation (Registrant) Date: September 20, 2010 By: /s/Stephen Yu Stephen Yu EVP and General Counsel
